While the number of defendant’s witnesses exceeded those for plaintiff, we should not disturb the result on that ground. Here the jury did not clearly grasp the issues. Although the testimony was undisputed that this window, upper and lower sash combined, was five feet high, the jury could infer from the charge that the sash alone was five feet —• a substantial point, as the size of the sash would bear on the method of painting it from the inside. A retrial should be had in the interests of substantial justice. The judgment and order are, therefore, reversed and a new trial granted, with costs to abide the event. Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.
*916Henrietta C. Lachman, Appellant, v. David Laohman, Respondent.—
Order affirmed, without costs. No opinion. Jenks, P. J., Rich, Putnam, Blackmar and Kelly, JJ., concur.